Title: To George Washington from Walter Stewart, 21 March 1781
From: Stewart, Walter
To: Washington, George


                  
                     Dear Sir,
                     Yellow Springs March 21st 1781
                  
                  The Satisfaction I felt on finding your Excellency Approve of my Conduct, during the Unhappy Affair of the Pennsylvania Line, is hardly to be Exprest.  Be Assurd sir, the greatest wish of my Heart since I enter’d the Army, has been to prove myself Worthy the Attention And Confidance of my General.
                  I have been at this Post for Ten days past, where the Auditors of Accounts are settling with my Regiment, I am unhappy to find but few Men come in for Settlement; A Consciousness of Guilt prevents it.  As at the time they Swore off, I Inform’d them, that when my Inlistments Came to hand, I should Certainly take up every Man, who I found legally, And properly Inlisted for the War.  A few under these Circumstances have Appear’d, and upon my laying their Situation before them, And the Necessity I was Under of making good my promise, they have taken the New Bounty, and reinlisted.
                  I Cannot bear the Idea the Council of the State Possess, that however Unlawfully they gain’d their discharges, And under every Circumstance, these Men should be at Liberty to Act as they please; I much fear the Example would be of the most dangerous Consequence, and am determin’d as far as in my power to put in Execution the Engagement I made in behalf of the Army, And State, and which they so fairly Agreed to.
                  It would make me Happy, Could I Inform Your Excellency that the recruiting Service went on with rapidity.  The late Law brought to our Regiments a very few Men; the Classes in general, rather than give themselves much trouble to procure Soldiers, paid in their Fines of fifteen Pounds.  And the Want of money Occasions the mode of Voluntary Inlistments, being very much Contracted.
                  We have been Urging the Members of our Legislature,Speedily to pass an Effectual Act to bring men into the Field, and put it out of the power of the different Classes to Excuse themselves by paying a Small Sum.  The one pass’d in Conecticut, we have held up to them; And they Assure us, as soon as the last has fully Operated, by bringing in all the fines, (wch may be Expected by the 1st of April) they will with Industry Attend to a Second.
                  Our Regiments are yet but very small, mine Consists of 18 Serjts 12 Drum & fifes, And 118 Rank And file, the fifth is more Compleat, It and the Ninth being Join’d together, and Comeing late for Settlement, they were enabled to retain a good many men. it Consists of between 250 And 300 rank And file.  The others are in General from 100 to 200 Men Strong.
                  I have great hopes as the Warm Weather Approaches, and on the next Laws passing, we shall compleat with more Expectation; Tomorrow I remove my Regiment from this Out of the Way, and Uncomfortable Position to Downings Town, on the Lancaster Road.
                  
                     Since I came to Philada I have Bid attention to a young Lady of Extensive Accomplishments, and a disposition form’d for Happiness; Our Attatchment to each other I flatter myself is Mutual, and Miss Meclanaghan is to make me Happy, the beginning of next Month.  I beg Your Excellency will Excuse my troubling You on a Subject which is relative only to myself.  I do it in Order to Assure You, that I have not the most distant thoughts of leaving the Army, And that my Duty to my Country; & Regiment, (by my taking this Step) shall not be in the least Abated.  Tis not the Wish of the Lady, And tis far from being the desire of her Father.
                  Confidant of the Hurry of business Your Excellency has always before You; I should not trouble You by Writing, If I thought my letter Would be Attended with Answers.  I think it my Duty from time to time, to let Your Excellency know how things go on with my Regiment in particular, And  on in the State, relative to the Army, which Come under my Notice.  It will always make me Happy the doing it, when I know it is not Attended with any trouble to Your Excellency.  I have the Honor to be with sincere regard And Esteem, Yr Excellency’s Most Obedt Huble servant
                  
                     Walter Stewart
                  
               